DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of relevance of cited document(s) 20180181042 on paragraphs 0006-0010 of the specification.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference US 20180181042 is a general background reference covering (see abstract).
Reference US 20180181042 is pertinent to (or related to) 4A and 4B feature(s) in claim(s) 1, 12, 13 because FIGS. 4A and 4B depict views each showing an example of a screen displayed by a sheet management application that operates on the print control apparatus according to the first embodiment (see Figs. 4A, 4B).
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




Use of the word "means" (or "step for") in a claim with functional language creates a rebuttable presumption that the claim element is to  be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35
U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word "means" (or "step for") in a claim creates a rebuttable presumption that  the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to  perform that   function.
Claim elements in this application that use the word "means" (or "step for") are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word "means" (or "step for") are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office  action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as   a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA   35
U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no  specific structural meaning)  for  performing the claimed function;
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for  performing the claimed  function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to  be treated in accordance with 35 U.S.C. 112(f) or pre-AIA   35
U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C.

112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to  entirely perform the recited    function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step" or configured to) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the  word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not  use the  word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not  preceded by a structural modifier.  Such claim limitations is a transmitting unit of claims 1 and 4.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C.

112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification  as performing the claimed function, and equivalents  thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to  avoid them being interpreted under   35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC§ 112

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor  or a joint inventor  regards as the  invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter  which the applicant regards  as his  invention.




Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim limitations "a transmitting unit" listed above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Applicant's specification does not provide an association between the structure and the function. For a computer- implemented § 112(f) claim limitation that performs a specific computer function, the specification must disclose an algorithm for performing the claimed specific computer function.  The Applicant's specification does not provide algorithms for performing the claimed specific computer functions of the first, second and third rendering core.  Therefore, claims 1-13 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material,  or acts perform  the entire claimed function, without  introducing any new matter   (35
U.S.C. 132(a)); or

Amend the written description of the specification such that it clearly links the structure,   material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).


If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the  claimed function. For more information, see 37 CFR l.75(d) and MPEP §§  608.0l(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated  by the inventor  of carrying out    his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of a transmitting unit                          .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a1) as being participated by Ogino et al. (Ogino) (US 2012/0131452 A1).
Regarding claim 1, Ogino discloses an information processing apparatus connected to an image forming apparatus, the information processing apparatus (e.g., paragraph 82) comprising: 
a display control unit configured to perform control for displaying at least a predetermined image in a predetermined display region and shifting a display position of the predetermined image displayed in the display region in accordance with a command from a user (e.g., the display image displayed in its incomplete state in first display area 151 is moved while its display content is being enlarged and its displayed position being shifted until the display image in its complete state is displayed in second display area 152. The progress in which the display image is moved from first display area 151 to 
a setting unit configured to set a value used for adjusting a position where the image forming apparatus prints an image onto a recording medium based on the display position of the predetermined image in the display region (e.g., In the way, as A4 size documents are set in long-edge feed orientation, it is possible for the user to readily confirm the status of documents being scanned by document reader 102 when A4 size documents set in long-edge feed orientation and the status of A4 size sheets of printed images being output in long-edge feed orientation by image output unit 107, through touch panel display 130, paragraphs 266, 25); and 
a transmitting unit configured to transmit the value set by the setting unit to the image forming apparatus (e.g., image forming apparatus 100 includes document reader 102 for capturing image data, an image processor 103, a storage 105 for storing image data input through document reader 102 and an image output unit 107 such as a printer, transmitter or the like for outputting images, all being operated and controlled by a main controller 101, paragraph 214). 
 
Regarding claim 2, Ogino discloses further comprising: a print commanding unit configured to command the image forming apparatus to perform printing of print data containing the predetermined image (e.g., as shown in FIG. 2, image forming portion 104 is a mechanism that prints images of documents given as image data onto recording mediums (recording paper in most cases), including a photoreceptor drum 222, a charging device 224, a laser scan unit (which will be referred to hereinbelow as 

Regarding claim 3, Ogino discloses wherein the print data containing the predetermined image is stored in the image forming apparatus (e.g., an output unit performing image output based on the image data stored in the storing unit, paragraph 14).  

Regarding claim 4, Ogino discloses wherein a preview image corresponding to a portion of the print data is displayed in the display region (e.g., an image forming apparatus equipped with an image display control device capable of displaying plural pages of document images in preview representation, paragraph 3).  

Regarding claim 5, Ogino discloses wherein the display control unit displays the preview image in the display region, the preview image including identification information for identifying which section of the print data is being previewed (e.g., The second aspect of the present invention resides in that the display portion includes a preview display region that can display the finished state of the image based on the image data in a preview representation, as the display image, and the display controller performs such control as to move the display image displayed in the preview display region toward one end of the display portion, paragraph 19).  



Regarding claim 7, Ogino discloses wherein the display control unit displays a preview image in the display region, the preview image being usable for distinguishing whether the print data to be printed onto the first face of the page is displayed or the print data to be printed onto the second face of the page is displayed (e.g., When the user flicks left the preview display screen in which a preview image 3118 is displayed as shown in FIG. 6, the input trace is analyzed. In this case, the gesture control by this user is analyzed as a request for turning over the page, and a revised preview image including another page that has not been displayed and corresponds to the direction of the flick is displayed, paragraph 190).  

Regarding claim 8, Ogino discloses wherein the display control unit displays a message for prompting the user to shift the predetermined image displayed in the display region based on a result obtained by the image forming apparatus printing print data containing the predetermined image (referring to paragraph 192).  

Regarding claim 9, Ogino discloses wherein the predetermined image is an image including a scale (referring to paragraph 194, e.g., When a single page display icon 3118B is pressed down, the preview image with, for example three pages displayed, is changed to one page representation (in this case one page is displayed in a large scale). When a multiple page display icon 3118C is pressed down, the preview image with, for example, one page displayed, is changed to three page representation).  

Regarding claim 10, Ogino discloses wherein the display control unit is capable of shifting the display position of the predetermined image such that the predetermined image is partially or entirely not displayed within the display region (e.g., When a single page display icon 3118B is pressed down, the preview image with, for example three pages displayed, is changed to one page representation (in this case one page is displayed in a large scale). When a multiple page display icon 3118C is pressed down, the preview image with, for example, one page displayed, is changed to three page representation, paragraph 194).  

Regarding claim 11, Ogino discloses wherein the display control unit performs control for displaying an image indicating that the predetermined image is outside the display region if the predetermined image is partially or entirely shifted outside the display region (e.g., When the user flicks left the preview display screen in which a preview image 3118 is displayed as shown in FIG. 6, the input trace is analyzed. In this 

	Regarding claim 12, claim 12 is a method for controlling an information processing apparatus with limitations similar to limitations of claim 1. Therefore claim 12 is rejected as set forth above as claim 1.
	Regarding claim 13, claim 13 is a non-transitory computer readable medium with limitations similar to limitations of claim 1. Therefore claim 13 is rejected as set forth above as claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/QUANG N VO/Primary Examiner, Art Unit 2672